                                      1 ROBERT S. LARSEN, ESQ.
                                          Nevada Bar No. 7785
                                      2 DIONE C. WRENN, ESQ.
                                          Nevada Bar No. 13285
                                      3 GORDON REES SCULLY MANSUKHANI, LLP
                                        300 So. 4th Street, Suite 1550
                                      4 Las Vegas, Nevada 89101
                                        Telephone: (702) 577-9300
                                      5 Direct: (702) 577-9301
                                        Facsimile: (702) 255-2858
                                      6 E-Mail: rlarsen@grsm.com
                                                dwrenn@grsm.com
                                      7
                                          Attorneys for Defendants Independence
                                      8   American Insurance Company; Independence
                                          Holding Company; IHC Specialty Benefits, Inc.;
                                      9   and The Loomis Company
                                     10
                                                                     UNITED STATES DISTRICT COURT
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                                           DISTRICT OF NEVADA
                                     12
    300 S. 4th Street, Suite 1550
       Las Vegas, NV 89101




                                     13
                                          Joel David Kido,
                                     14                                                       Case No.: 2:21-cv-00678-APG-BNW
                                                             Plaintiff,
                                     15                                                        STIPULATION AND ORDER TO
                                                 vs.                                         EXTEND TIME TO FILE REPLY IN
                                     16                                                      SUPPORT OF MOTION TO DISMISS
                                          Independence American Insurance Company,
                                          a Delaware corporation; Independence                        (First Request)
                                     17
                                          Holding Company, a Delaware corporation;
                                     18   IHC Specialty Benefits, Inc., a Delaware
                                          corporation; The Loomis Company, a
                                     19   Delaware corporation; Elixir Savings, LLC,
                                          fka Envision Medical Solutions, LLC, dba,
                                     20   EnvisionSavings; and United Services
                                          Automobile Association; and Does 2 through
                                     21   20, inclusive,
                                     22                      Defendants.
                                     23

                                     24          Pursuant to Local Rule 7-1, Defendants Independence American Insurance Company
                                     25   (“IAIC”), Independence Holding Company (“IHC”), IHC Specialty Benefits (“IHC SB”), and
                                     26   The Loomis Company (“Loomis”) (collectively, “Insurance Defendants”), by and through their
                                     27   attorneys, Robert S. Larsen, Esq. and Dione C. Wrenn, Esq. of Gordon Rees Scully Mansukhani,
                                     28   LLP, and Plaintiff Joel David Kido (“Plaintiff”), by and through his attorney, Jonathan J.

                                                                                      -1-
                                      1   Whitehead, Esq. of Whitehead & Whitehead, Ltd., hereby stipulate and agree as follows:

                                      2           1. Plaintiff filed his Amended Complaint in the District Court for Clark County, Nevada

                                      3   on March 17, 2021.

                                      4           2. Defendants IAIC and Loomis removed the case to this Court on April 23, 2021.

                                      5           3. Insurance Defendants filed a Motion to Dismiss the Amended Complaint on April 30,

                                      6   2021.

                                      7           4. Plaintiff filed a Response to the Insurance Defendants’ Motion to Dismiss on May 14,

                                      8   2021.

                                      9           5. The current deadline for the Insurance Defendants to reply to Plaintiff’s Response is
                                     10   May 21, 2021.

                                     11           6. Insurance Defendants requested additional time to file their Reply up to and including
Gordon Rees Scully Mansukhani, LLP




                                     12   May 25, 2021.
    300 S. 4th Street, Suite 1550
       Las Vegas, NV 89101




                                     13           7. Plaintiff does not oppose Insurance Defendants’ requested extension.

                                     14           8. Accordingly Insurance Defendants will file their Reply in support of their Motion to

                                     15   Dismiss on May 25, 2021.

                                     16           9. This stipulation is not made for the purposes of delay.

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                          -2-
                                      1        IT IS SO STIPULATED.

                                      2   DATED this 21st day of May 2021.               DATED this 21st day of May 2021.
                                      3                                                  WHITEHEAD & WHITEHEAD, LTD.
                                          GORDON REES SCULLY
                                          MANSUKHANI
                                      4

                                      5   /s/ Dione C. Wrenn                             /s/ Jonathan Whitehead
                                          ROBERT S. LARSEN, ESQ.                         JONATHAN WHITEHEAD, ESQ.
                                      6                                                  Nevada Bar No. 4415
                                          Nevada Bar No. 7785
                                          DIONE C. WRENN, ESQ.                           10389 Double R Blvd.
                                      7                                                  Reno, Nevada 89521
                                          Nevada Bar No. 13285                           Attorney for Plaintiff,
                                      8   300 South 4th Street, Suite 1550               Joel David Kido
                                          Las Vegas, Nevada 89101
                                      9   Attorneys for Defendants Independence
                                          American Insurance Company;
                                     10
                                          Independence Holding Company; IHC
                                     11   Specialty Benefits, Inc.;
Gordon Rees Scully Mansukhani, LLP




                                          and The Loomis Company
                                     12
    300 S. 4th Street, Suite 1550
       Las Vegas, NV 89101




                                     13

                                     14

                                     15                                           IT IS SO ORDERED.
                                     16

                                     17                                           ________________________________________
                                                                                  UNITED STATES DISTRICT JUDGE
                                     18
                                                                                                  May 21, 2021
                                                                                  DATED: _______________________________
                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                   -3-
